In a proceeding pursuant to article 78 of the CPLR inter alla to compel recognition of petitioner as Commissioner of Public Safety continuously during the period December 11, 1971 to December 10, 1972, (1) the respondent officials and commission of the City of Yonkers appeal from a judgment of the Supreme Court, Westchester County, dated March 8, 1972, which, inter alia, directed them to recognize petitioner as a holdover Commissioner of Public Safety continuously during the period commencing November 4, 1971 and terminating upon the appointment, in conformity with law, of his successor; and (2) petitioner cross-appeals from so much of the judgment as failed to hold that he was reappointed to a one-year term from December 11, 1971, to December 10, 1972. Judgment affirmed, without costs. We find that petitioner’s letter to the City Manager, dated November 4, 1971, was not a letter of resignation but one expressing an intention to retire effective January 14, 1972. Accordingly, we *834agree with Special Term .that petitioner’s legal status was that of a holdover until a successor would be appointed (Public Officers Law, § 5). Munder, Acting P. J., Martuseello, Latham, Gulotta and Brennan, JJ., concur. [69 Misc 2d 68.]